FILE COPY



                                          BILL OF COSTS

           TEXAS COURT OF APPEALS, SEVENTH DISTRICT, AT AMARILLO

                                         No. 07-13-00255-CV

                                   San Juanita and Max Griego

                                                    v.

      Baptist St. Anthony's Health System, a/k/a Baptist St. Anthony's Hospital
                                    Corporation

             (No. 97,233-D IN 181ST DISTRICT COURT OF POTTER COUNTY)


Type of Fee                    Charges     Paid          By
Motion fee                     $10.00      E-PAID        Sabrina Dubberly
Motion fee                     $10.00      E-PAID        Lovell Lovell Newsom & Isern
Supreme Court chapter 51 fee   $50.00      E-PAID        Kevin A Isern
Filing                         $100.00     E-PAID        Kevin A Isern
Indigent                       $25.00      E-PAID        Kevin A Isern




  Balance of costs owing to the Seventh Court of Appeals, Amarillo, Texas: $0.00

                           Court costs in this cause shall be paid as per
                               the Judgment issued by this Court.

       I, VIVIAN LONG, CLERK OF THE SEVENTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SEVENTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.


                                               IN TESTIMONY WHEREOF, witness my hand
                                               and the Seal of the COURT OF APPEALS for
                                               the Seventh District of Texas on December 15,
                                               2015.


                                               Vivian Long
                                               VIVIAN LONG, CLERK